DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 8-10-2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-10-2021.
Drawings
The drawings are objected to because Figure 6 shows an element “??” not described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the stop member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. From the construction of claims 8-14 it appears that claim 4 was intended to depend from claim 3 and for purposes of examination has been interpreted as such.
Claims 5 and 7 are further indefinite due to their dependency on the limitations of claim 4.
Re. claims 7 and 14, the claims recite the function “the body is configured to lock in the open position”, however, there is no structure recited in the Claims or Specification capable of providing the claimed functionality. The recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of opening the body in a certain manner, rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dark (US Patent No. 4,440,327) in view of Hazard (US Patent No. 3,884,392).
Re. claim 1, Dark discloses a closure assembly for a dispenser comprising: 
a base (shown generally as 16) comprising, 
a top surface defining a recess (see Exhibit 1, below), 
a first connection portion at a first end of the recess (46), and 
a second seal positioned at an opposing end of the recess (45); and 
a body (shown general as 17) comprising a first end defining a first opening (at 20) and an opposing second end defining a second opening (at 29), wherein the body 
wherein the body is configured to move between an open positon where the body is fluidly connected with the recess (see Figure 3), and a closed position where the body is not fluidly connected with the recess (see Figure 8), 
wherein in the closed position, the second seal engages the second end of the body to create a water-tight seal (see Figure 8, inherently water tight as it seals against fluent material; see col. 1, lines 12-15) and the first connection portion engages the first end of the body to effectuate a seal (see col. 5, lines 35-45), and wherein the second seal and the first connection are configured to exert a force toward each other in a direction along a longitudinal axis of the tube to tension the body (see col. 5, lines 25-45 wherein the force exerted on the first end of the body causes body to be pressed against 45 on the second end forming the seal).  
	While Dark appears to show a seal at the second connection, Dark does not explicitly recite the first connection being a first seal that engages the first end of the body to create water-tight seal.
	Hazard teaches that it is old and well known in the art of folding spouts to include a first seal (formed between 62 and 58, see col. 4 lines 25-28). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dark by including a seal on the second end of the body as taught by Hazard to prevent any residual material left in the spout from drying out (see Hazard, 

    PNG
    media_image1.png
    243
    409
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 3 from Dark
Re. claim 2, Dark further discloses a closure assembly wherein a lip (21) is formed on the body that extends beyond the first end of the body (see Figure 3).  
Re. claim 6, the combination of Dark-Hazard does not explicitly recite the use of a partially hemispherical shape. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form either the first or second seal in a partially hemispherical shape since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2
Re. claim 8, Dark discloses a closure assembly for a dispenser comprising: 
a base (shown generally as 16) defining a longitudinal recess (see Exhibit 1, above), 
a first connection portion at an first end of the recess (46), and 
a second seal positioned at an opposing end of the recess (45); and 

wherein the body is configured to move between an open positon where the body is fluidly connected with the recess (see Figure 3), and a closed position (see Figure 8) where the body engages the first connection and the second seal and is tensioned between the first connection and the second seal (see col. 5, lines 25-45 wherein the force exerted on the first end of the body causes body to be pressed against 45 on the second end forming the seal).  
	While Dark appears to show a seal at the second connection, Dark does not explicitly recite the first connection being a first seal that engages the first end of the body.
	Hazard teaches that it is old and well known in the art of folding spouts to include a first seal (formed between 62 and 58, see col. 4 lines 25-28). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dark by including a seal on the second end of the body as taught by Hazard to prevent any residual material left in the spout from drying out (see Hazard, col. 2, lines 7-13).
Re. claim 9, Dark further discloses a closure assembly wherein a lip (21) is formed on the body that extends beyond the first end of the body (see Figure 3).  
144.04(IV)).
Re. claim 13, the combination of Dark-Hazard does not explicitly recite the use of a partially hemispherical shape. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form either the first or second seal in a partially hemispherical shape since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)).

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dark and Hazard as applied to claims 1 and 8 above, and further in view of Wang (US Patent No. 5,884,793).
Re. claim 3, Dark does not explicitly recite a closure assembly wherein the base further comprises a stop member positioned within the recess. 
Wang teaches that it is old and well known in the art of closure assemblies to further provide a base having a stop member (6) positioned within a recess. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dark by including the stop of Wang within the recess to receive the spout in the closed position and aid in preventing the spout from being overly rotated in the closed position and damaging the closure.
Re. claim 4 as best can be interpreted by the Examiner, Dark does not explicitly recite a closure assembly wherein the stop member is positioned between the first seal and the bottom of the base.

In making the combination of claim 3, it would have been further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dark by placing the stop of Wang below the spout wherein it inherently is between the first seal of Dark and the bottom of the base to aid in preventing the spout from being overly rotated in the closed position and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 10, Dark does not explicitly recite a closure assembly wherein the base further comprises a stop member positioned within the recess. 
Wang teaches that it is old and well known in the art of closure assemblies to further provide a base having a stop member (6) positioned within a recess. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dark by including the stop of Wang within the recess to receive the spout in the closed position and aid in preventing the spout from being overly rotated in the closed position and damaging the closure.
Re. claim 11, Dark does not explicitly recite a closure assembly wherein the stop member is positioned between the first seal and the bottom of the base.
Wang teaches that it is old and well known in the art of closure assemblies to further provide the stop member in a position below the spout (see Figure 5).
In making the combination of claim 10, it would have been further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dark by placing the stop of Wang below the spout wherein it inherently is between the .


	Allowable Subject Matter

Claims 5, 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Peters et al. (US Patent No. 5,542,585), is analogous because it discloses a closure with body configured to lock in the open position and a stop engager configured to contact a stop member when the body is in the open position.
.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754